EXHIBIT 10.5

SEVERANCE AGREEMENT AND RELEASE DATED APRIL 19, 2006 WITH
HITEN PATEL.

 


--------------------------------------------------------------------------------


Exhibit 10.5

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (the “Agreement”) is made this 19th day of
April 2006 between Hiten Patel (the “Employee”) and The Children’s Place
Services Company, LLC, its parent and its direct and indirect affiliated
corporations and other entities (collectively, the “Company”).

1.             Termination of Employment. The parties agree that the Employee’s
employment with the Company shall terminate effective April 15, 2006 (the
“Separation Date”).

2.             Separation Payment. (a) In consideration for entering into this
Agreement, the Company shall pay to the Employee the sum of One Hundred Eighty
Thousand Dollars ($180,000), less legally required payroll deductions (the
“Separation Payment”), which sum shall be paid to Employee with the Company’s
regular payroll practices in thirteen (13) equal bi-weekly installments
commencing the first payperiod following execution of this Agreement.

(b)           The Company also shall pay to the Employee the sum of Twenty Seven
Thousand Six Hundred Ninety-Two Dollars ($27,692.00), less legally required
payroll deductions, for Employee’s accrued but unused vacation and personal day
as of the Separation Date, within fourteen (14) days of full execution of this
Agreement.

(c)           The Company also agrees that the Transfer Restrictions under The
Children’s Place Retail Stores, Inc. Transfer Restriction Agreement dated
January 27, 2006 (the “Transfer Restriction Agreement”) shall lapse with respect
to the Option Shares upon execution of this Agreement. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Transfer Restriction Agreement.

(d) The Company represents and warrants that the consideration paid to the
Employee under this Agreement exceeds the amount the Employee would ordinarily
be entitled to upon termination of the Employee’s employment.

3.             Other Benefits. Any and all other employment benefits received by
the Employee shall terminate effective as of the Separation Date.

4.             Return of Company Property. The Employee agrees to return to the
Company all keys, locks, documents, records, materials, and other information of
any type whatsoever that is the property of the Company.

5.             Removal from Company Positions and Indemnification. The Company
agrees that as of the Separation Date the Employee shall be removed from all
positions held on behalf of the Company, its parents, subsidiaries and
affiliated companies and any other related entities including, but not limited
to, officer, director, agent, representative, trustee, administrator, fiduciary
and signatory. In addition, with respect to all acts or omissions of Employee
which occurred prior to the Separation Date, the Company agrees to continue to
indemnify the Employee to the same extent that the Employee was

1


--------------------------------------------------------------------------------




indemnified prior to the Separation Date and that the Employee shall retain the
benefit of all directors and officer liability insurance and coverage maintained
by Employer, in accordance with the terms of such policy.

6.             Consultation with Counsel and Voluntariness of Agreement. (a) The
Employee acknowledges that the Company has advised the Employee in writing to
consult with an attorney prior to executing this Agreement. The Employee further
acknowledges that, to the extent desired, the Employee has consulted with the
Employee’s own attorney in reviewing this Agreement, that the Employee has
carefully read and fully understands all the provisions of this Agreement, and
that the Employee is voluntarily entering into this Agreement.

(b)           The Employee further acknowledges that the Employee has had a
period of at least twenty-one (21) days in which to consider the terms of this
Agreement.

(c)           The Employee acknowledges that the Employee has been informed in
writing that the Employee has seven (7) calendar days following the execution of
this Agreement to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Company within
such period. It is specifically understood that this Agreement shall not be
effective or enforceable until the seven-day revocation period has expired.

7.             Confidentiality of Agreement. The Employee agrees not to disclose
the terms and conditions of this Agreement to any person or entity, except
(a) to comply with this Agreement; (b) to the Employee’s legal, financial or tax
advisors, spouse, and to the Internal Revenue Service or any similar state or
local taxation authority; or (c) as otherwise required by law. The Employee
agrees that the Employee will not publicly or privately disparage the Company or
any of the Company’s products, services, affiliates, or current or former
officers, directors, trustees, employees, agents, administrators,
representatives or fiduciaries.

8.             Confidential and Proprietary Information; Work Product. (a) The
Employee acknowledges that the Employee may possess certain confidential
information, property or trade secrets of the Company (“Confidential
Information”) which would damage the Company if disclosed or used by the
Employee. Accordingly, the Employee acknowledges a continuing duty of
confidentiality to the Company and agrees that the Employee will not use or
disclose Confidential Information to any person or entity or use the
Confidential Information in any way. Confidential information shall include, but
shall not be limited to, the following: (i) documentation or data contained in
any files or any other records the Company may maintain; ii) statements
regarding any matters made by any employees, officers, agents, representatives
or attorneys of the Company at any meeting attended by the Employee or which the
Employee may have heard or obtained knowledge of which may result in any
detriment to the Company; (iii) actions taken or contemplated by the Company
with respect to any of its operations, assets or employees; (iv) policies,
practices, programs or plans contemplated, initiated or effectuated by the
Company; and (v) any other information, records or data of a private nature to
the

2


--------------------------------------------------------------------------------




Company. Confidential Information shall not include information which is then in
the public domain (so long as the Employee did not, directly or indirectly,
cause or permit such information to enter the public domain). Notwithstanding
the foregoing, nothing contained in this Paragraph 8 shall prevent Employee from
disclosing Confidential Information if compelled to do so by legal process;
provided, that Employee immediately notifies Employer if disclosure of
Confidential Information is required by court order or other legal process to
allow Employer sufficient time to obtain a protective order or otherwise obtain
the fullest protection permitted by applicable law. In addition, notwithstanding
the foregoing, nothing contained in this Section 8 shall serve as a restraint or
limitation upon the Employee from exercising the Employee’s general knowledge
and expertise in the Employee’s field or from earning a livelihood in said
field.

(B)           EMPLOYEE AGREES THAT ALL COPYRIGHTS, PATENTS, TRADE SECRETS OR
OTHER INTELLECTUAL PROPERTY RIGHTS ASSOCIATED WITH ANY IDEAS, CONCEPTS,
TECHNIQUES, INVENTIONS, PROCESSES, OR WORKS OF AUTHORSHIP DEVELOPED OR CREATED
BY HIM DURING HIS EMPLOYMENT BY THE COMPANY AND FOR A PERIOD OF 6 MONTHS
THEREAFTER, THAT (I) RELATE, WHETHER DIRECTLY OR INDIRECTLY, TO THE COMPANY’S
ACTUAL OR ANTICIPATED BUSINESS, RESEARCH OR DEVELOPMENT OR (II) ARE SUGGESTED BY
OR AS A RESULT OF ANY WORK PERFORMED BY EMPLOYEE ON THE COMPANY’S BEHALF, SHALL,
TO THE EXTENT POSSIBLE, BE CONSIDERED WORKS MADE FOR HIRE WITHIN THE MEANING OF
THE COPYRIGHT ACT (17 U.S.C. § 101 ET. SEQ.) (THE “WORK PRODUCT”). ALL WORK
PRODUCT SHALL BE AND REMAIN THE PROPERTY OF THE COMPANY. TO THE EXTENT THAT ANY
SUCH WORK PRODUCT MAY NOT, UNDER APPLICABLE LAW, BE CONSIDERED WORKS MADE FOR
HIRE, EMPLOYEE HEREBY GRANTS, TRANSFERS, ASSIGNS, CONVEYS AND RELINQUISHES, AND
AGREES TO GRANT, TRANSFER, ASSIGN, CONVEY AND RELINQUISH FROM TIME TO TIME, ON
AN EXCLUSIVE BASIS, ALL OF HIS RIGHT, TITLE AND INTEREST IN AND TO THE WORK
PRODUCT TO THE COMPANY IN PERPETUITY OR FOR THE LONGEST PERIOD OTHERWISE
PERMITTED BY LAW. CONSISTENT WITH HIS RECOGNITION OF THE COMPANY’S ABSOLUTE
OWNERSHIP OF ALL WORK PRODUCT, EMPLOYEE AGREES THAT HE SHALL (I) NOT USE ANY
WORK PRODUCT FOR THE BENEFIT OF ANY PARTY OTHER THAN THE COMPANY AND
(II) PERFORM SUCH ACTS AND EXECUTE SUCH DOCUMENTS AND INSTRUMENTS AS THE COMPANY
MAY NOW OR HEREAFTER DEEM REASONABLY NECESSARY OR DESIRABLE TO EVIDENCE THE
TRANSFER OF ABSOLUTE OWNERSHIP OF ALL WORK PRODUCT TO THE COMPANY; PROVIDED,
HOWEVER, IF FOLLOWING TEN (10) DAYS’ WRITTEN NOTICE FROM THE COMPANY, EMPLOYEE
REFUSES, OR IS UNABLE, DUE TO DISABILITY, INCAPACITY, OR DEATH, TO EXECUTE SUCH
DOCUMENTS RELATING TO THE WORK PRODUCT, SHE HEREBY APPOINTS ANY OF THE COMPANY’S
OFFICERS AS HIS ATTORNEY-IN-FACT TO EXECUTE SUCH DOCUMENTS ON HIS BEHALF. THIS
AGENCY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE WITHOUT THE COMPANY’S
PRIOR WRITTEN CONSENT.

9.        Non-Competition, Non-Solicitation, and No Interference With Business
Operations. The Employee agrees that, for a period of six (6) months following
the Separation Date, the Employee will not:

(a)      Promote, participate or engage in any business on behalf of any Direct
Competitor of the Company, whether Employee is acting as owner, partner,
stockholder, employee, broker, agent, principal, trustee, corporate officer,
director, consultant or in any other capacity whatsoever; provided, however,
that this will not prevent Employee from

3


--------------------------------------------------------------------------------




holding for investment up to 1% of any class of stock or other securities quoted
or dealt in on a recognized stock exchange or on Nasdaq. For purposes of this
Section, a Direct Competitor of the Company means (i) any division of The
Gap, Inc. or any entity under common control with The Gap, Inc. that is engaged
in the retail sale of children’s apparel, (ii) any division of The Limited, Inc.
or any entity under common control with The Limited, Inc. that is engaged in the
retail sale of children’s apparel, (iii) Gymboree or Kids R Us or any entity
under common control with Gymboree or Kids R Us, as the case may be, or (iv) any
entity with total sales in excess of $100,000,000 per year engaged in the retail
sale of children’s apparel or toys. For purposes of this section “any division”
and “any entity under common control with” shall not include the parent company
of any of the entities at issue (i.e. The Gap, Inc., The Limited, Inc., Gymboree
or Toys R Us).

(b)      Directly or indirectly employ, solicit or entice away any director,
officer or employee of the Company or any of its affiliated companies;

(c)        Take any action to interfere, directly or indirectly, with the
goodwill of the Company or any of its affiliated companies, or induce or attempt
to induce any person or entity known by the Employee to be a current employee,
distributor, source, supplier, customer, or contractor of the Employee to sever
or decrease the activity of any relationship with the Company;

(d)        Use the name of the Company or its subsidiaries in the conduct of any
business activities or for Employee’s personal use without the prior written
consent of the Company.

10.           Injunctive Relief. Employee acknowledges that a breach or
threatened breach of any of the terms set forth in section 7, 8 or 9 of this
Agreement shall result in an irreparable and continuing harm to the Employer for
which there shall be no adequate remedy of law. The Employer shall, without
posting a bond, be entitled to obtain injunctive and other equitable relief, in
addition to any other remedies available to the Employer in connection with
Section 7, 8 or 9 of this Agreement.

11.           Confirmation of Employment. The Company shall, if called upon,
confirm the Employee’s dates of employment and position with the Company.

12.           Violation of Terms. Should the Employee violate any provision of
this Agreement, then, in addition to all other damages or legal remedies
available to the Company (including without limitation injunctive relief), the
Employee immediately shall return to the Company all monies paid to the Employee
pursuant to this Agreement. Should the Company violate any provision of this
Agreement, then the Employee shall have all remedies and civil actions available
to remedy Employee’s damages. The parties agree that, should either party seek
to enforce the terms of this Agreement through litigation, then the prevailing
party, in addition to all other legal remedies, shall be reimbursed by the other
party for all reasonable attorneys’ fees in relation to such litigation.

4


--------------------------------------------------------------------------------




13.           Cooperation. At all times following the Separation Date, the
Employee shall cooperate fully with and render such assistance to the Company as
requested in the orderly transfer of his responsibilities to other Company
employees and the transition of the Finance Department. The Employee also shall
furnish such information as may be in his possession to, and cooperate with and
assist, the Company as may reasonably be requested by the Company in connection
with any litigation or investigation in which the Company is or may be a party.

14.           Release. In exchange for the consideration set forth in Section 2,
the Employee, on behalf of the Employee and the Employee’s agents, assignees,
attorneys, heirs, executors and administrators, voluntarily and knowingly
releases the Company, as well as the Company’s successors, predecessors,
assigns, parents, subsidiaries, divisions, affiliates, officers, directors,
shareholders, employees, agents and representatives, in both their individual
and representative capacities (collectively, the “Released Parties”), from any
and all claims, causes of action, suits, grievances, debts, sums of money,
controversies, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees and remedies of any type by reason of any matter,
cause, act or omission arising out of or in connection with the Employee’s
employment or separation from employment with the Company, including but not
limited to any claims based upon common law, any federal, state or local
employment statutes or civil rights laws (such as Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act; the Family
and Medical Leave Act; the Americans with Disabilities Act; the Employee
Retirement Income Security Act of 1974; the New Jersey Conscientious Employee
Protection Act; the Sarbanes-Oxley Act of 2002; and laws prohibiting
discrimination based upon race, color, religion, creed, national origin,
ancestry, family and/or medical leave, citizenship status, sex, sexual
orientation or preference, marital status, age or disability), wrongful
termination, failure to pay wages, breach of contract, defamation, invasion of
privacy, whistleblowing or infliction of emotional distress, or any other
matter. This release shall apply to all known, unknown, unsuspected and
unanticipated claims, liens, injuries and damages that have accrued to the
Employee as of the date of this Agreement. This release does not waive rights or
claims that may arise after this release is executed or related to the
enforcement of this Agreement.

15.           No Admission. Nothing contained in this Agreement nor the fact
that the parties have signed this Agreement shall be construed as an admission
by either party.

16.           Waiver of Reinstatement. By entering into this Agreement, the
Employee acknowledges that the Employee waives any claim to reinstatement and/or
future employment with the Company. The Employee further acknowledges that the
Employee is not and shall not be entitled to any payments, benefits or other
obligations from the Released Parties whatsoever (except as expressly set forth
in this Agreement).

17.           Miscellaneous. This Agreement contains the entire understanding
between the parties. This Agreement supersedes any and all previous agreements
and plans, whether written or oral, between the Employee and the Company. There
are no other

5


--------------------------------------------------------------------------------




representations, agreements or understandings, oral or written, between the
parties relating to the subject matter of this Agreement. No amendment to or
modification of this Agreement shall be valid unless made in writing and
executed by the parties hereto subsequent to the date of this Agreement. This
Agreement shall be enforced in accordance with the laws of the State of New
Jersey, and the parties agree that any litigation to enforce this Agreement will
take place in New Jersey. This Agreement may be executed in several
counterparts, and all counterparts so executed shall constitute one Agreement,
binding upon the parties hereto.

18.           Severability. If any term, provision or part of this Agreement
shall be determined to be in conflict with any applicable federal, state or
other governmental law or regulation, or otherwise shall be invalid or unlawful,
such term, provision or part shall continue in effect to the extent permitted by
such law or regulation. Such invalidity, unenforceability or unlawfulness shall
not affect or impair any other terms, provisions and parts of this Agreement not
in conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.

THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AND THAT THE EMPLOYEE UNDERSTANDS THE AGREEMENT’S FINAL AND BINDING
EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE IS SIGNING THE RELEASE
VOLUNTARILY WITH THE FULL INTENTION OF COMPROMISING, SETTLING, AND RELEASING THE
COMPANY AS STATED IN THIS AGREEMENT.

The Children’s Place Services Company, LLC

Hiten Patel

 

 

 

 

 

 

By:

/S/ STEVEN BALASIANO

 

/S/ HITEN PATEL

 

Steven Balasiano

Hiten Patel (signature)

 

 

 

Dated:

April 19, 2006

 

Dated:

April 19, 2006

 

 

6


--------------------------------------------------------------------------------